DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1. In response to the Restriction Requirement mailed on 05/11/2021, Applicant elects Group II (Claims 13-20).
Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 20130016854) in view of Kim et al. (US 20140006027). 
Regarding claim 13, Zheng discloses an audio system, comprising: an array of one or more microphones in an end-fire configuration (Paragraphs: 0012, 0014 and fig.3: Zheng discusses an end-fire microphone array in a mobile phone), wherein the microphone array is located on an edge of a smartphone and wherein the microphone array is aligned along a line perpendicular to the edge (Paragraphs: 0014, 0040 and fig.3: Zheng shows microphone array on an edge of a smartphone); 
Zheng discloses the invention set forth above but does not specifically points out “a dual-mode digital signal processor configured to operate in an automatic speech recognition mode and 
Kim however discloses a dual-mode digital signal processor configured to operate in an automatic speech recognition mode and a phone call mode (Paragraphs: 0098-0099: Kim discusses a phone call mode and a voice recognition mode); wherein each of the one or more microphones generates an audio signal as an input to the dual-mode digital signal processor (Paragraphs: 0044, 0060, 0099 and fig.3: Kim discusses how the microphone 122 receives an external audio signal through a microphone in a phone call mode, and a voice recognition mode (i.e. a dual mode), and the like ; and how the audio output module output audio data received from the wireless communication unit).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Zheng, and modify a system wherein a dual-mode digital signal processor configured to operate in an automatic speech recognition mode and a phone call mode; wherein each of the one or more microphones generates an audio signal as an input to the dual-mode digital signal processor, as taught by Kim, thus the voice recognition result of the remote voice recognition engine can be ignored during a fault status of a network to remove a delay required to receive the voice recognition result from the remote voice recognition engine, thus enhancing processing speed, as discussed by Kim
Considering claim 14, Zheng discloses the audio system of claim 13, wherein the dual-mode digital signal processor (Paragraph: 0056) comprises a beamforming module, and wherein the beamforming module is configured to output two cardioid beams (Paragraphs: 0022 and 
Considering claim 15, Zheng discloses the audio system of claim 14, wherein one of the two cardioid beams is a front facing main beam and one of the two cardioid beams is an omni reference beam (Paragraphs: 0028 and 0037: Zheng discusses how a beamforming system that receives multiple microphone input signals and outputs a mono output signal and also provides multiple output signals).
Considering claim 16, Zheng discloses the audio system of claim 14, wherein one of the two cardioid beams is a front facing main beam and one of the two cardioid beams is a back facing beam (fig.3, 320).
Considering claim 17, Kim discloses the audio system of claim 13, wherein the dual-mode audio processor further comprises an adaptive noise cancellation module for cancelling environmental noise (Paragraphs: 0044 and 0119: Kim discusses how a noise canceling algorithms cancel noise generated during the process of receiving the external audio signal).
Considering claim 18, Kim discloses the audio system of claim 13, wherein the dual-mode audio processor further comprises a voice activity detection module for speech recognition (Paragraphs: 0008-0012).
4. Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 20130016854) in view of Kim et al. (US 20140006027) and further in view of Yang et al. (US 20150350777).  
Considering claim 19, Zheng in view of Kim fail to disclose claim 19. Yang however discloses the audio system of claim 19, wherein the dual-mode audio processor further comprises 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed before the effective filing date of the invention to modify the invention of Zheng and Kim; and modify a system wherein the dual-mode audio processor further comprises an echo cancellation module for cancelling echo, as taught by Yang, thus improving residual echo estimation and reducing near-end distortion, as discussed by Yang 
Considering claim 20, Yang discloses the audio system of claim 13, wherein the dual-mode audio processor comprises a double-talk detector module for detecting voice signals from one or more speakers and removing the detected voice signals from voice signals collected by the end-fire microphone array (Paragraphs: 0007, 0044 and  0049).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149.  The examiner can normally be reached on 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                             08/02/2021